ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2016-12-07_ORD_01_NA_03_EN.txt. 1176



                   DECLARATION OF JUDGE GEVORGIAN



  Clarification on paragraph 49 of the Order — Relation between Article 4 of the
Palermo Convention and the principles of international law referred to therein —
Immunities ratione personae derive from the principle of sovereign equality of
States.

   1. I concur with the conclusions and reasoning of the Order. At the
same time, I ﬁnd it necessary to clarify my views on the relation between
Article 4 of the Palermo Convention and the principles of international
law referred to therein.
   2. According to the ﬁrst paragraph of this provision, “States Parties
shall carry out their obligations under this Convention in a manner con-
sistent with the principles of sovereign equality and territorial integrity of
States and that of non-intervention in the domestic aﬀairs of other
States.” Paragraph 49 of the Order indicates that this provision “does not
appear to create new rules concerning the immunities of holders of
high-ranking oﬃce in the State or incorporate rules of customary interna-
tional law concerning those immunities”. In my understanding, this state-
ment does not mean that rules of immunity of State oﬃcials from foreign
criminal jurisdiction do not derive from the principles mentioned in Arti-
cle 4 of the Palermo Convention. In fact, the opposite is true : such immu-
nities are deeply entrenched in the principle of sovereign equality. As the
International Law Commission has indicated in its commentary to
Article 4 of the Draft Articles on Immunity of State Oﬃcials from For-
eign Criminal Jurisdiction (dealing with the scope of immunity ratione
personae), “the purpose of immunity ratione personae . . . relates . . . to
protection of the sovereign equality of the State” (ILC Commentary on
Draft Article 4, provisionally adopted by the Commission at the
Sixty-Fifth Session, UN doc. A/68/10, p. 69, para. 6 of the Commen-
tary). A similar ﬁnding has been made by this Court with regard to State
immunities 1.

     1      “The Court considers that the rule of State immunity occupies an important place
         in international law and international relations. It derives from the principle of sove-
         reign equality of States, which, as Article 2, paragraph 1, of the Charter of the United
           Nations makes clear, is one of the fundamental principles of the international
         legal order. This principle has to be viewed together with the principle that each
         State possesses sovereignty over its own territory and that there ﬂows from that
         sovereignty the jurisdiction of the State over events and persons within that terri-
         tory. Exceptions to the immunity of the State represent a departure from the prin-
         ciple of sovereign equality. Immunity may represent a departure from the principle
         of territorial sovereignty and the jurisdiction which ﬂows from it.” (Jurisdictional
         Immunities of the State (Germany v. Italy: Greece intervening), Judgment, I.C.J.
         Reports 2012 (I), pp. 123-124, para. 57.)

32

1177 immunities and criminal proceedings (decl. gevorgian)

   3. Thus, in my understanding, the above-mentioned statement made
in paragraph 49 does not refer to the link between immunities and
sovereign equality, but rather to the link between the principles of
international law mentioned in Article 4 of the Palermo Conven-
tion and the Convention itself. So from this perspective, in the present
case I share the ﬁnding made in paragraph 49 that the alleged dispute
brought by Equatorial Guinea “does not relate to the manner in which
France performed its obligations under Articles 6, 12, 14 and 18” of the
Palermo Convention.

                                         (Signed) Kirill Gevorgian.




33

